[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
Plaintiff moves for articulation by the court of its Order of March 25, 1991 directed to plaintiff's Motion for Modification of Support and Suspension of Alimony.
The court finds as fact that the financial assets, liabilities and expenses of both the defendant and the parties' minor child were not able to be determined as to whether there was a substantial change in their financial circumstances since taking residence in Poland. That the evidence presented by the plaintiff was not credible as to the specific financial circumstances of the defendant nor of the defendant's expenses.
The court did find that the defendant wife has a potential earning capacity based upon her educational background as a teacher. That this was sufficient for the court to reduce the alimony payments to her, but not sufficient to suspend them as no specific income of the defendant was presented to the court; nor was evidence presented that the was in fact employed.
JULIUS J. KREMSKI STATE TRIAL REFEREE CT Page 3746